Title: From Benjamin Franklin to Alexander Small, 22 July 1780
From: Franklin, Benjamin
To: Small, Alexander


Passy, July 22, 1780.
You see, my Dear Sir, that I was not afraid my masters would take it amiss if I ran to see an old friend though in the service of their enemy. They are reasonable enough to allow that differing politics should not prevent the intercommunication of philosophers who study and converse for the benefit of mankind. But you have doubts about coming to dine with me. I suppose you will not venture it; your refusal will not indeed do so much honour to the generosity and good nature of your government, as to your sagacity. You know your people, and I do not expect you. I think too that in friendship I ought not to make you more visits as I intended: but I send my grandson to pay his duty to his physician.
You enquired about my gout, and I forgot to acquaint you, that I had treated it a little cavalierly in its two last accesses. Finding one night that my foot gave me more pain after it was covered warm in bed, I put it out of bed naked; and perceiving it easier, I let it remain longer than I at first designed, and at length fell asleep leaving it there till morning. The pain did not return, and I grew well. Next winter having a second attack, I repeated the experiment; not with such immediate success in dismissing the gout, but constantly with the effect of rendering it less painful, so that it permitted me to sleep every night. I should mention, that it was my son who gave me the first intimation of this practice. He being in the old opinion that the gout was to be drawn out by transpiration. And having heard me say that perspiration was carried on more copiously when the body was naked than when clothed, he put his foot out of bed to increase that discharge, and found ease by it, which he thought a confirmation of the doctrine. But this method requires to be confirmed by more experiments, before one can conscientiously recommend it. I give it you, however, in exchange for your receipt of tartar emetic, because the commerce of philosophy as well as other commerce, is best promoted by taking care to make returns.
I am ever, Yours most affectionately,
B. Franklin.
